—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about April 16, 1999, insofar as appealed from, terminating respondent’s parental rights to the child, Sharlese Danielle S., unanimously affirmed, without costs.
The court properly denied respondent’s request for a suspended judgment based on a record showing that she failed to ameliorate the conditions that led to the child’s placement. Furthermore, the evidence is more than sufficient that the foster parent, with whom the child lived for most of her life, has met the child’s special needs and has provided her with a loving and caring home and family (see, Matter of Juan Andres R., 216 AD2d 145). Concur—Williams, P.J., Nardelli, Rosenberger, Marlow and Gonzalez, JJ.